Citation Nr: 0906766	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-37 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition, to include degenerative changes of the lumbar 
spine with radiculopathy, narrowing at L4-5, status post 
laminectomy L4-5 with bilateral foraminotomy, and discectomy 
at the L4-5 level, and if so, entitlement to service 
connection for the same.

3.  Entitlement to a rating in excess of 20 percent for 
chronic low back muscle and ligament strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefits currently sought on appeal.

In a July 2007 VA audiological examination, the Veteran 
reported experiencing constant tinnitus since approximately 
1987.  The Veteran's representative argues on his behalf that 
tinnitus was a result of military noise exposure.  See 
Informal hearing presentation, January 2009.  As such, the 
claim for service connection for bilateral tinnitus is hereby 
referred back to the RO for appropriate disposition.

The Board notes that this appeal involves two distinct claims 
which involve different conditions of the lumbar spine; thus 
the naming conventions used throughout this decision and 
remand are important to note.  The low back condition which 
is the subject of the Veteran's claim for an increased rating 
is chronic muscle and ligament strain.  The back condition 
which is the subject of the service connection claim 
encompasses various back symptomatology, but for the purposes 
of brevity and clarity will be referred to herein as low back 
degenerative changes with radiculopathy and surgical 
residuals.  

The issue of an increased rating for chronic low back muscle 
and ligament strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the veteran's 
claim for service connection for bilateral hearing loss was 
by Board decision in December 1987.  

2.  The evidence submitted since the December 1987 
disallowance relates to an unestablished fact necessary to 
substantiate the claim for service connection for hearing 
loss, but does not raise a reasonable possibility of 
substantiating the claim.

3.  The last final (unappealed) disallowance of the veteran's 
claim for service connection for degenerative changes with 
radiculopathy and surgical residuals was by rating decision 
in April 1988.  

4.  The evidence submitted since the April 1988 disallowance 
relates to an unestablished fact necessary to substantiate 
the claim, and when credibility is presumed, raises a 
reasonable possibility of substantiating the claim.

5.  The Veteran's low back degenerative changes with 
radiculopathy and surgical residuals are not attributable to 
military service.  


CONCLUSIONS OF LAW

1.  The December 1987 Board decision denying the claim for 
service connection for bilateral hearing loss is final.  38 
U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1987).

2.  The evidence added to the record since December 1987 is 
not new and material, and the claim of service connection for 
bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The April 1988 rating decision denying the claim for 
degenerative changes of the lumbar spine with mild narrowing 
at the L4-5 level is final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.160, 19.129, 19.192 (1987).

4.  The evidence added to the record since April 1988 is new 
and material evidence; thus, the claim for service connection 
for low back degenerative changes with radiculopathy and 
surgical residuals, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

5.  The Veteran's low back degenerative changes with 
radiculopathy and surgical residuals are not proximately due 
to, or the result of, the veteran's service-connected 
disabilities, nor is this condition attributable to military 
service in any other way.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2004 and March 2005, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claims for service connection for hearing loss and low 
back degenerative changes with radiculopathy and surgical 
residuals.  The notice letters also described information and 
evidence that VA would seek to provide and information and 
evidence that the Veteran was expected to provide. 

In regard to the claim for service connection for hearing 
loss, the November 2004 notice informed the appellant of the 
appropriate standard for new and material evidence and 
explained that in order to reopen the case, any additional 
evidence submitted must relate to the in-service aggravation 
of the Veteran's pre-existing hearing loss, because the 
absence of such evidence was the reason for the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Similarly, in a March 2005 notice letter, regarding the claim 
for service connection for low back degenerative changes with 
radiculopathy and surgical residuals, previously claimed as 
degenerative changes with mild narrowing at the L4-5 level, 
the Veteran was informed of the proper standard for new and 
material evidence and notified that any additional evidence 
submitted should show that the condition was incurred during 
military service or developed to a compensable degree within 
one year after discharge.  In light of the favorable decision 
to reopen the claim for service connection for low back 
degenerative changes with radiculopathy and surgical 
residuals, the Board finds that any deficiency in this notice 
regarding new and material evidence is harmless error as no 
prejudice can flow to the Veteran in this regard.  

Regarding the claim for service connection for low back 
degenerative changes with radiculopathy and surgical 
residuals, the Board notes that the Veteran has not received 
adequate notice of the process by which initial disability 
ratings and effective dates are established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, such error is 
harmless here, because the preponderance of the evidence is 
against the claim of service connection.  Thus, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot, and the notice deficiency 
constitutes harmless error.  No useful purpose would be 
served by remanding this appeal to the RO for additional 
notice on this issue.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Regarding the duty to assist in a claim to reopen, 
VA's responsibility extends to requesting evidence from any 
new source identified by the claimant, and if that evidence 
is then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  Here, 
all identified and available treatment records have been 
secured.  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated in 
conjunction with his claims.  The duty to assist has been 
fulfilled. 



New and Material Evidence

A review of the record reveals that the veteran's claims for 
service connection for hearing loss and low back degenerative 
changes with radiculopathy and surgical residuals were 
previously denied by Board decision in December 1987 and 
rating decision in April 1988, respectively.  The veteran did 
not perfect an appeal in either case.  In a July 2005 rating 
decision, the RO reopened the claim for service connection 
for low back degenerative changes with radiculopathy and 
surgical residuals, but declined to reopen the claim 
regarding hearing loss.  

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted for each claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

New and material evidence is required to reopen a previously 
denied claim which has become final in the absence of a 
perfected appeal.  38 U.S.C.A. § 5108 provides that "if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Claim of service connection for hearing loss

The record indicates that the veteran's claim for service 
connection for bilateral hearing loss was previously denied 
in September 1986 and January 1987.  The Veteran perfected an 
appeal of the January 1987 decision and the case was 
forwarded to the Board for appellate review.  The Board 
denied entitlement to service connection based upon the 
finding that his high frequency hearing loss pre-existed 
service and was not shown to have increased in severity 
during active military service.  The veteran did not appeal 
the Board's denial.  Therefore, the December 1987 Board 
decision denying the claim for service connection for 
bilateral hearing loss became final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. 
§ 19.104 (1987).

Since December 1987, the Veteran has submitted personal 
statements, arguments made on his behalf by his service 
representative, VA outpatient treatment records, and a July 
2007 VA audiological examination and associated opinion.  
This evidence is new in that it had not previously been 
considered by agency decision makers, but generally is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  

However, the July 2007 examination report relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss based upon aggravation of 
a pre-service disability.  The proffered opinion addresses 
whether or not the Veteran's hearing loss increased in 
severity during active military service.  And yet, as the 
examiner opined in the negative, this evidence does not raise 
a reasonable possibility of substantiating the claim.  In the 
absence of new and material evidence, the claim for service 
connection for bilateral hearing loss is not reopened.  



Claim of service connection for back condition

The last final (unappealed) disallowance of the Veteran's 
claim regarding service connection for degenerative changes 
with radiculopathy and surgical residuals was by rating 
decision in April 1988, which at the time (prior to the later 
included back surgery), denied the claim for degenerative 
changes of the lumbar spine with mild narrowing at the L4-5 
level.  The Veteran did not perfect an appeal of the April 
1988 decision, and it became final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1987).

Since the April 1988 denial, the Veteran has submitted 
personal statements and arguments made by his service 
representative, as well as reports of VA examinations 
conducted in May 1990, July 1994, May 2005, and July 2007.  
He has also submitted VA outpatient and private medical 
treatment records.  This evidence is new in that it has not 
previously been considered by agency decision makers.  It is 
also material as it relates to an unestablished fact 
necessary to substantiate the claim.  

Specifically, the May 2005 VA examination report addresses a 
possible relationship between the Veteran's diagnosed lumbar 
disc disease with radiculopathy and his military service.  
Presuming credibility of this opinion for the limited purpose 
of determining its materiality, this evidence raises a 
reasonable possibility of substantiating the claim.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Thus, new and material evidence having been submitted, the 
claim for service connection for low back degenerative 
changes with radiculopathy and surgical residuals is 
reopened.  Because the AOJ has weighed the merits of the 
claim, to include the nexus opinion on which the claim is 
reopened, there is no prejudice to the veteran for the Board 
to render a decision on the merits here.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Service Connection

The veteran seeks service connection for a back condition, 
including degenerative changes of the lumbar spine with 
radiculopathy, narrowing at L4-5, status post laminectomy L4-
5 with bilateral foraminotomy, and discectomy at the L4-5 
level, all of which he contends are attributable to military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases (here, arthritis) may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In the present case, service connection is already in effect 
for chronic low back muscle and ligament strain, previously 
rated as residuals of back injury.  See, e.g., Rating 
decision, April 1988.  Service connection for that disability 
was established based, in part, upon the service treatment 
records which document the Veteran's repeated complaints of 
chronic low back pain.  Indeed, the Veteran was ultimately 
granted a medical discharge as his chronic low back pain was 
found to prevent him form adequately fulfilling his military 
responsibilities.  See Report of medical board, October 1973; 
DD Form 214.  

However, for direct service connection to be granted for 
additional low back disability as represented by degenerative 
changes of the lumbar spine with radiculopathy, narrowing at 
L4-5, status post laminectomy L4-5 with bilateral 
foraminotomy, and discectomy at the L4-5 level, it is not 
enough to merely assert that a back injury occurred during 
service and these back conditions presently exist.  The 
medical evidence of record must also show a nexus, or causal 
relationship, between the in-service injury and the current 
disability.  

For this purpose, it is important to note that this Veteran's 
various diseases and injuries of the spine may represent 
different pathological entities.  For example, although 
medical nexus has previously been established that relates 
the in-service injury to chronic strain of the muscle and 
ligaments of the low back, diseases that primarily involve 
nerves or bones of the lumbar spine may be determined to be 
medically unrelated to the same in-service injury.  The Board 
must rely on the medical evidence of record to make this 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Veteran asserts that he initially injured his back by 
lifting heavy bombs during service.  See Veteran's statement, 
January 1997.  The final diagnosis of the in-service Medical 
Board was chronic low back pain of undetermined etiology.  
Report of medical board, October 1973.  Ankylosing 
spondylitis was a provisional diagnosis given at one point 
during service, but was ultimately ruled out.  See, e.g., 
Service treatment records, November 1972; Report of medical 
board, May 1973 (showing presenting diagnosis of ankylosing 
spondylitis and final diagnosis of chronic low back pain of 
undetermined etiology).  

Upon medical examination for the purposes of a military 
medical review board convened in October 1973, the Veteran 
was found to have minimal bilateral paravertebral muscle 
spasm and mild diffuse tenderness across the low back.  
Neurologic examination demonstrated no gross motor or sensory 
deficit, reflexes were entirely within normal limits, and 
serial x-rays taken on several occasions during the year 
prior to discharge were unremarkable.  See Report of medical 
board, October 1973.  Service treatment records dated in 
January 1971 and March 1973 clearly describe the Veteran's 
complaints of low back pain as being "non-radiating."  

Thus, the medical evidence of record, to include objective x-
ray evidence, shows that degenerative changes of the lumbar 
spine, narrowing at L4-5, and symptoms of radiculopathy were 
not present during military service.  Furthermore, the 
Veteran has not submitted any evidence, nor identified any 
available medical treatment records, to show that arthritis 
of the low back existed within one year from his discharge in 
December 1973.  As such, neither direct nor presumptive 
service connection is warranted.  

Finally, the Board will consider whether the evidence shows 
that the nonservice-connected low back condition is 
proximately due to or aggravated by the Veteran's service-
connected low back muscle and ligament strain.  Although the 
Veteran does not specifically assert that one condition is 
the cause of the other, because he contends that all of his 
low back symptomatology is the collective result of the in-
service injury, the Board finds it appropriate to consider 
secondary service connection pursuant to 38 C.F.R. § 3.310.  

A July 2007 VA examiner was specifically asked to opine 
whether the veteran's degenerative disc disease (DDD), 
radiculopathy, and surgical residuals were related to his in-
service back complaints or to his service-connected chronic 
low back muscle and ligament strain.  However, the examiner 
was unable to resolve the issue without resort to mere 
speculation.  VA examination, July 2007.  

An April 2006 private opinion letter reiterates the Veteran's 
description of the in-service back injury and summarizes the 
Veteran's current degenerative and postsurgical changes.  
However, the physician does not state that there is a medical 
nexus between the Veteran's current low back disability, or 
any portion thereof, and his military service or any in-
service back injury.  Instead, he states only that "This 
patient does have chronic low back pain which has failed to 
resolve."  This opinion does not provide an adequate basis 
on which service connection can be granted.

A May 2005 VA examiner diagnoses residual lumbar strain with 
muscle spasm (i.e. the service-connected condition) and 
lumbar disc disease with radiculopathy and status post 
operative lumbar spine surgery (i.e. the conditions for which 
service connection is currently sought).  He then states that 
he believes that the Veteran has had lumbar muscle spasm and 
lumbar disc disease with radiculopathy "from the 
beginning."  He continues by stating that "It is not always 
possible to clearly differentiate between lumbar pain related 
to muscle and ligament strain and lumbar disc disease 
especially at the onset of the symptoms."  VA examination, 
May 2005.

However, the report does not indicate that the examining 
physician had access to or reviewed the Veteran's service 
treatment records, which as previously discussed show that 
all objective testing was within normal limits during service 
and did not reveal the onset of radiculopathy or lumbar disc 
disease at that time.  Service treatment records including 
report of medical board, supra.  Instead, the examiner only 
noted review of medical records contained within VA's 
Computerized Patient Record System (CPRS).  Therefore, it 
appears that the examiner did not have the entire factual 
record before him and in the absence of the service treatment 
records based his opinion on an inaccurate, or at best 
incomplete, factual basis.  Thus, the Board finds this 
medical opinion to have little probative value regarding the 
timing of symptom onset, to include any potential nexus based 
upon concurrent onset.  See Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000); Reonal v. Brown, 5 Vet. App. 458 
(1993).  

In the absence of evidence that the Veteran's current low 
back disability, as evidenced by degenerative changes with 
radiculopathy and surgical residuals, was either caused or 
aggravated by his service-connected chronic low back muscle 
and ligament strain, secondary service connection may not be 
granted. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a back condition, to include 
degenerative changes of the lumbar spine with radiculopathy, 
narrowing at L4-5, status post laminectomy L4-5 with 
bilateral foraminotomy, and discectomy at the L4-5 level, is 
not warranted.


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.

The claim of entitlement to service connection for a back 
condition, to include degenerative changes of the lumbar 
spine with radiculopathy, narrowing at L4-5, status post 
laminectomy L4-5 with bilateral foraminotomy, and discectomy 
at the L4-5 level, is reopened, and to this extent only, the 
appeal is granted.

Service connection for a back condition, to include 
degenerative changes of the lumbar spine with radiculopathy, 
narrowing at L4-5, status post laminectomy L4-5 with 
bilateral foraminotomy, and discectomy at the L4-5 level, is 
denied. 


REMAND

The Veteran seeks an increased rating for his service-
connected chronic low back muscle and ligament strain, 
currently evaluated as 20 percent disabling.  The veteran 
also has a number of back-related conditions for which 
service connection is not in effect.  These nonservice-
connected back conditions include ankylosing spondylitis; 
degenerative changes of the lumbar spine with mild narrowing 
at the L4-5 level; and status post laminectomy L4-5 with 
bilateral foraminotomy and discectomy at the L4-5 level with 
degenerative changes and radiculopathy.  

Disability evaluations are determined by the careful 
application of diagnostic criteria based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify different disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  

When a veteran has symptoms from both service-connected and 
nonservice-connected conditions, VA's doctrine of reasonable 
doubt requires that when it is not possible to separate the 
effects of the service-connected condition from the 
nonservice-connected condition(s), such signs and symptoms 
must be attributed to the service-connected condition for 
rating purposes.  See 38 C.F.R. § 3.102; Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  

As the attribution of different symptomatology to distinct, 
but potentially overlapping medical conditions is a 
determination that requires medical expertise, a medical 
examination and opinion from an appropriately qualified 
medical professional is required.  As such an opinion is not 
currently of record, a new VA examination is warranted to 
distinguish, to the extent possible, the symptoms and degree 
of impairment that are due to the veteran's service-connected 
low back disability as opposed to those attributable to his 
non service-connected disorders. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected chronic 
low back muscle and ligament strain.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. The 
examiner must provide a complete 
rationale for all opinions expressed.

The examiner is specifically requested to 
separately list, or otherwise distinguish 
to the extent possible, the 
symptomatology that is attributable to 
the Veteran's service-connected muscle 
and ligament strain as opposed to his 
other nonservice-connected disorders.  

If it is impossible to separate any 
symptom of the service-connected muscle 
and ligament strain from another 
nonservice-connected disorder, the 
examiner should so indicate in the 
examination report.

2. Thereafter, readjudicate the issue on 
appeal, including consideration of the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  

If the determination remains unfavorable 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The Veteran and his representative should 
be afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


